It does not necessarily follow from the fact that the plaintiff noticed the gates were up when she was opposite the station that it can be found she was in the exercise of ordinary care, for it was her duty to do what the average person would have done in her situation. All fair-minded men will agree that such a person is not accustomed to walk upon a railroad crossing which he knows is in use, without thinking of where he is, or of the dangers peculiar to such crossings. Gibson v. Railroad, 75 N.H. 342.
Exception overruled.
All concurred. *Page 605